Title: To James Madison from John Murray Forbes, 4 December 1807
From: Forbes, John Murray
To: Madison, James


Private
Sir,
Hamburg 4th. December 1807

Regarding, as I do, the total suspension of our trade as an almost inevitable consequence of the present rival vexations of the belligerents, I should visit the U. S. this fall, but, the crisis which our commerce is experiencing in this vicinity renders it highly incompatible with my professed fidelity that I should abandon my post at such a moment.  Besides, I flatter myself, that whatever may be the turn of events, I may have an opportunity of promoting the views of Government either here or in some other situation in Europe; in which case I hope Your Excellency is assured at least of my zeal and sincere patriotism.  For the details of my deportment, under the most difficult circumstances, I could invoke the testimony of all here, with much greater confidence than I should dare to refer Your Excellency to the communications I have had the honor to make.  The one would prove my zeal, while the others betray an inability, which I trust only that my motives will vindicate to the known Candor of Your Excellency.  From the general circumstances of this City since I have held the Consulate, joined to the manner in which I have performed its Duties, I find myself in a State of pennyless poverty which I am far from being ashamed to avow.  In thus exposing my situation to Your Excellency, my only hope is, that the benignity of Your character will magnify my humble claim on the protection, and that it may meet the views, of Administration, either to continue me here with a Salary competent at least to my support, or to honor me with some other appointment in which I can more acceptably serve my country and with greater personal advantage.  It is now impossible for me to fix on any other Consulate, as they are all filled, and it would be highly indelicate in me to anticipate the intentions of Government.  Besides, a change of circumstances may render this more eligible.  Of this, however, there is little hope during the present war.  I should wish to have the option to accept an other or retain this or if I can have a temporary employment elsewhere retaining this place I can confide its duties to a person of competent ability and discretion, and would, on the shortest notice, obey any new destination Government might be pleased to give me.  Should Government decide on attaching Salaries to Consulates, it should be observed that this is the most expensive residence in Europe, not even excepting London.
I have too often and now too long occupied Your Excellency on my personal situation but, craving Your indulgence, I have the honor to be, with the greatest Respect, Your Excellency’s very obedient Servant

J. M. Forbes

